Citation Nr: 0608677	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  95-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for multiple joint 
pain, to include as due to an undiagnosed illness. 

3.  Entitlement to an increased rating for postoperative 
lumbar laminectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to July 
1976 and from December 1990 to May 1991, which included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He also had additional service with 
the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Louisville, 
Kentucky and Detroit, Michigan Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  The case has since been 
transferred to the Cleveland RO.  

The veteran testified at hearing held before the undersigned 
Veterans Law Judge in February 2002.  A transcript of that 
hearing has been attached to the claims file. 

This case was previously before the Board on two separate 
occasions.  In an August 2002 decision, the Board denied 
claims involving service connection for chronic sinusitis as 
well as a compensable rating for spontaneous pneumothorax.  
The Board also increased the disability rating for the 
veteran's headaches to 30 percent. 

In addition, a June 2003 Board decision granted service 
connection for chronic fatigue with flu-like symptoms and a 
chronic gastrointestinal disability.  At that time, the Board 
also remanded the issues addressed in this decision involving 
service connection for an acquired psychiatric disorder, 
multiple joint pain due to an undiagnosed illness, as well as 
an increased rating for postoperative lumbar laminectomy.

Lastly, the Board notes that it remanded the case in June 
2003 with instructions that the RO issue the veteran a 
statement of the case as to the issue of service connection 
for post-traumatic stress disorder.  A statement of the case 
was issued in September 2005, but the veteran did not file a 
timely substantive appeal.  Therefore, the issue involving 
service connection for post-traumatic stress disorder is not 
an issue on appeal and will not be discussed when 
adjudicating the issue of service connection for an acquired 
psychiatric disorder. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's depression is proximately due to his 
service-connected postoperative lumbar laminectomy. 

4.  The veteran's subjective complaints of multiple joint 
pain have not been attributed to a known clinical diagnosis. 

5.  There is no objective evidence perceptible to an 
examining physician, and no evidence of other non-medical 
indicators capable of independent verification, which would 
tend to indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving multiple 
joint pain.

6.  The veteran's disability due to status postoperative 
lumbar laminectomy is manifested by mild neurological signs 
and symptoms; X-ray evidence of severe degenerative disc 
disease at L4-5; and flexion between 50 and 80 degrees, 
extension between 10 and 30 degrees, lateral flexion between 
10 and 30 degrees, and bilateral rotation between 10 and 35 
degrees, with some pain on motion.  

7.  Effective September 23, 2002, the rating criteria for 
evaluating disabilities of the spine were amended so that 
orthopedic and neurological manifestations could be separatly 
evaluated and combined.

8.  Effective September 23, 2002, the veteran's orthopedic 
manifestations warranted a 20 percent rating while his 
neurological manifestations warranted a 10 percent rating. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
depression is due to or the result of his service-connected 
postoperative lumbar laminectomy.  38 U.S.C.A.   §§ 1110, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

2.  Multiple joint pain, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may multiple joint pain be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 1154, 5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

3.  The criteria for a disability rating in excess of 20 
percent for status post lumbar laminectomy have not been met 
prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5292, 5293 
(prior to September 23, 2002). 

4.  The criteria for a 30 percent disability rating for 
status post lumbar laminectomy have been met since September 
23, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Codes 5243, 5293 (as in effect on and after 
September 23, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder and multiple joint pain.  He is also 
seeking an increased rating for his service-connected 
postoperative lumbar laminectomy.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
December 1992, November 1994, December 1995, and December 
1997; statements of the case (SOC) issued in December 1994 
and November 1996; supplemental statements of the case (SSOC) 
issued in December 1995, December 1996, December 1997, 
September 2001, March 2004, and January 2005; as well as 
letters by the ROs dated in July 1996, September 2002, and 
July 2003.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for multiple 
joint pain, although he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on the latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for multiple joint pain, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As will be discussed below, the Board is granting the 
veteran's claim for service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).  The Board acknowledges that the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for that 
award.  Despite the inadequate notice, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision, as the RO will be responsible 
for addressing any notice defect with respect to the rating 
and the effective-date elements when effectuating the Board's 
decision.  See Bernard, supra.

The Court in Dingess indicated that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular rating for the applicable rating code.   
In this case, the Board notes that the veteran was notified 
of the type of information and evidence needed to 
substantiate his claim for an increased rating for his low 
back disability, including all applicable amendments to the 
rating criteria for evaluating disabilities of the spine.  

The Court also stated that the VCAA notice must include 
information regarding the effective date that may be 
assigned.  In this case, the Board is denying a disability 
rating in excess of 20 percent for his low back disability 
prior to September 23, 2002, but granting a 30 percent 
disability rating from September 23, 2002.  The effective 
date of this increase is based on a regulatory amendment, for 
which the veteran has received proper notice in SSOCs issued 
in March 2004 and January 2005.  Therefore, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision as to this issue.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the Court decision in Pelegrini, supra.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirements in this case is harmless error, as the 
content of the notice referenced above fully complies with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content or timing of the VCAA notice resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
finds that the RO fulfilled its duty to obtain all relevant 
evidence with respect to the issues on appeal.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  In addition, the veteran was afforded 
several VA examinations to assess the severity of his low 
back disability.

In June 2003, the Board remanded the case with instructions 
that the veteran be afforded a VA examination to determine 
the nature and etiology of his claimed symptomatology 
involving multiple joint pain, as well as to evaluate the 
nature and severity of his service-connected low back 
disability.  The RO specifically instructed that the examiner 
review the claims file in connection with the examination.  
Pursuant to that request, the veteran underwent a VA 
examination in February 2004.  However, the examiner indicted 
that the claims file was not available for review.  As a 
result, the veteran was scheduled to appear to another VA 
examination in December 2004.  However, the veteran failed to 
appear with no explanation provided.  

The Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). In addition, VA regulations provide that when a 
claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2005).  When a 
claimant fails to report for an examination scheduled in 
conjunction a claim for increase compensation benefits, the 
clam shall be denied.  Id.  In light of the veteran's failure 
to appear to his VA examination scheduled for December 2004, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA. 

II.  Service Connection for an Acquired 
Psychiatric Disorder, Other Than Post-
traumatic Stress Disorder

Service connection has been established for postoperative 
lumbar laminectomy.  The veteran now claims that he suffer 
from an acquired psychiatric disorder as a result of this 
service-connected disability.  For the reasons set forth 
below, the Board finds that the evidence supports the 
veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  In addition, a disability which is proximately due 
to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, none of the veteran's service medical records 
make any reference to psychiatric problems.  Nevertheless, 
medical evidence indicates that the veteran suffers from 
depression as a result of his service-connected postoperative 
lumbar laminectomy.  

The veteran was diagnosed with depression at a VA examination 
in October 1995, at which time the examiner recorded the 
veteran's history of depression dating back to his service in 
the Persian Gulf.  In a January 1997 letter, S.B., M.D., 
indicated that the veteran's stressors contributing to his 
depression included his service in the Gulf War as well as 
his longstanding chronic back pain.  However, a December 2002 
VA psychiatric examination report includes a medical opinion 
that it is not clear (i.e. 50 percent or more likelihood) 
that the veteran's current psychiatric disorder is related to 
his military service or his service-connected back 
disability.

The Board is thus presented with conflicting medical 
opinions.  However, the Board places greater probative value 
on Dr. S.B.'s opinion that the veteran's psychiatric disorder 
is related to his service-connected back disability.  In this 
regard, the central problem with the VA examiner's opinion is 
that he indicates that it is not clear that the veteran's 
current psychiatric disorder is related to his military 
service or his service-connected back disability.  However, 
the evidence does not have to clearly support the veteran's 
claim.  Rather, the veteran prevails if the evidence supports 
the claim or is in relative equipoise.  38 U.S.C.A.  § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Therefore, in light of the medical evidence, the Board finds 
that there is a balance of positive and negative evidence 
concerning the issue as to whether the veteran's depression 
is related  to his service-connected postoperative lumbar 
laminectomy.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit-of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Accordingly, the Board finds that service 
connection for right knee degenerative arthritis is 
warranted.

III.  Service Connection for Joint 
Pain, to Include as Due to an 
Undiagnosed Illness

The veteran claims that he suffers from multiple joint pain 
as a result of his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  Service connection for arthritis may be granted of 
manifest to a compensable degree within one year of 
separation fro service.  38 U.S.C.A. § 1101, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Service connection may also be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A 
Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply.  
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include (1) 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms or, (2) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection.  

In this case, the Board has reviewed all the evidence of 
record, including but not limited to the veteran's 
contentions, his service medical records, private treatment 
reports, VA outpatient treatment records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence will be summarized where 
appropriate.

The veteran's service medical records make no reference to a 
chronic disability manifested by multiple joint pain, other 
than the veteran's lumbosacral spine for which service 
connection has been established.  At his July 1976 separation 
examination from his first period of active duty service, the 
veteran checked the box for "yes" when asked about 
"Swollen or painful joints."  However, the veteran did not 
specify which joints were painful or swollen.  Moreover, a 
clinical evaluation at that time made no reference to 
multiple joint pain.  

At a periodic examination in September 1990, the veteran 
checked the box for "no" when asked about "Swollen or 
painful joints."  At his April 1991 separation examination, 
however, the veteran checked the box for "yes" for 
"Swollen or painful joint."  Again, however, the veteran 
did not specify which joints were swollen or painful, and a 
clinical evaluation at that time made no reference to 
multiple joint pain.  Furthermore, the veteran denied having 
swollen or painful joints during an examination in connection 
with his reserve service in September 1995.  

The Board has reviewed numerous VA outpatient treatment and 
examination reports dated from 1976 to 2004, none of which 
show objective indicators of a chronic disability manifested 
by multiple joint pain.  The Board notes that a December 1999 
VA outpatient treatment record lists a diagnosis of 
"Possible Gulf War Illness (easy fatiguability, memory loss, 
sleep disorder, polyarthralgia).  (Emphasis added).  However, 
no supporting objective evidence is provided in this report 
to confirm a finding of polyarthralgia (multiple joint pain). 

A November 1995 VA neurological examination report lists the 
veteran's complaints of pain in his elbows, shoulders, right 
hip, and neck.  However, a physical examination revealed only 
minimal limitation of motion of the cervical spine, no 
limitation of motion of the upper extremities, and normal 
motion of all fingers.  Reflexes in the upper extremities 
were hypoactive and bilaterally equal.  The diagnoses 
included "Headaches, due to Persian Gulf War Syndrome 
complicated by sinusitis.  He also has chronic fatigue, sleep 
disturbance and chronic irritability also secondary to the 
Persian Gulf experience."  The diagnoses section, however, 
makes no reference to a chronic disability manifested by 
multiple joint pain as result of an undiagnosed illness. 

At a VA orthopedic examination in July 1997, the veteran 
reported a four-year history of multiple joint pain in his 
ankles, knees, elbows, and shoulder.  He also reported a 
history involving several right ankle sprains.  On 
examination, however, no abnormality was found in any of 
these joints.  The examiner noted that each joint 
demonstrated normal range of motion.  In this regard, both 
shoulders demonstrated 180 degrees of flexion and abduction, 
and 90 degrees of internal and external rotation; both elbows 
demonstrated 145 degrees of flexion, 80 degrees of pronation, 
and 85 degrees of supination; both knees demonstrated motion 
from zero to 140 degrees of flexion; and both ankles 
demonstrated dorsiflexion of 10 degrees and plantar flexion 
of 45 degrees.  Under the diagnosis section, the examiner 
noted: "No abnormality found on examination of both 
shoulders, both elbows, both knees, and both ankles. 

The veteran was afforded a VA examination in February 2004 to 
determine the nature and etiology of his complaints involving 
multiple joint pain.  However, this examination focused 
primarily on the veteran's lumbosacral and cervical spine.  
It was noted that the veteran's cervical spine demonstrated 
full range of motion.  In an addendum report dated that same 
month, the examiner noted that the veteran had no joint 
complaints except for pain in his right great toe.  The 
diagnosis was residual postoperative injury of the right 
great toe.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for multiple joint pain due to 
an undiagnosed illness.  The veteran's complaints of multiple 
joint pain have not been attributed to any known clinical 
diagnosis.  The Board notes that the December 1999 VA 
outpatient treatment record lists a diagnosis of 
polyarthralgia.  However, arthralgia is defined as pain in a 
joint, and is therefore not a clinical diagnosis.  See DeLuca 
v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  
Therefore, service connection is precluded under a direct 
theory of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").

The Board acknowledges that the veteran's complaints 
involving pain in his right ankle and neck have been 
attributed to diagnosed conditions.  For instance, the 
veteran was diagnosed with a right ankle sprain in 1996.  
However, since this injury occurred in June 1996, it could 
not have occurred in service.  The record also shows that the 
veteran injured his neck in 1977, shortly after his first 
period of active duty service.  As a result, an October 1991 
rating decision denied service connection for residuals of a 
neck injury.  Since then, it does not appear that the veteran 
has attempted to reopen this claim on the basis of new and 
material evidence, nor has he included neck pain as part of 
his current claim for service connection for multiple joint 
pain.  Thus, service connection for joint pain involving the 
cervical spine and right ankle is not warranted on a direct 
basis

In addition, the Board finds that the veteran may not be 
afforded the presumption under 38 C.F.R. § 3.317 for Persian 
Gulf veterans.  Although the veteran's complaints of joint 
pain have not been attributed to a known diagnosis, as 
required under 38 C.F.R. § 3.317, the Board finds that there 
is no objective evidence perceptible to an examining 
physician, and no evidence of other non-medical indicators 
capable of independent verification, which would tend to 
indicate that the veteran currently suffers from 
manifestations of an undiagnosed condition involving multiple 
joint pain. 

The Board notes that objective indications of chronic 
disability include non-medical indicators, including "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995). The Board has thus 
considered statements provided by the veteran, including 
testimony present at his February 2002 Board hearing.  The 
veteran testified that he suffered from aches and pain 
throughout his entire body.  However, the veteran was vague 
when asked about which specific joints were manifested by 
pain.  

However, in light of the medical evidence that has failed to 
produce a single objective finding concerning the veteran's 
complaints of multiple joint pain, the Board is not persuaded 
by the veteran's own statements in support of his claim.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192- 193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  

The Board places significant probative value on the July 1997 
VA examination report in which a VA examiner found no 
objective findings concerning the veteran's shoulders, 
elbows, knees, both ankles. The Board also places significant 
probative value on the addendum to the February 2004 VA 
examination report, wherein a VA examiner noted that the 
veteran had no joint complaints except for his right great 
toe, which has been attributed to a post-service injury. 

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple joint pain, to include as due to an 
undiagnosed illness. Hence, the appeal is denied.  See 38 
U.S.C.A. § 5107(b).

III.  Increased Rating for Postoperative Lumbar Laminectomy

The record shows that the veteran developed low back pain 
while on reserve drill status in 1983.  In June 1983, the 
veteran underwent a laminectomy at L4-5.  As a result, an 
April 1989 rating decision granted service connection and 
assigned 10 percent rating for post lumbar laminectomy for a 
herniated disc at L4-5.  This disability rating was 
eventually increased to 20 percent.  

In June 1992 the veteran filed a claim for increased 
compensation benefits.  The RO denied the veteran's claim in 
various rating decisions dated since December 1992.  
Therefore, the issue on appeal is entitlement to a disability 
rating in excess of 20 percent for postoperative lumbar 
laminectomy.  

A.  Factual Background

The veteran was afforded a VA orthopedic examination in July 
1992.  At that time, the veteran complained of low back pain 
with radiation to the left buttock.  He reported that pain 
was aggravated by running, lifting, bending, and sitting.  A 
physical examination revealed tenderness in the lumbar area 
and paraspinal muscles.  Spasms in the paraspinal muscles 
were present.  Range-of-motion testing revealed flexion of 75 
degrees with pain.  The examiner noted that all other 
movements were within normal limits, with 30 degrees of 
extension, 30 degrees of left lateral flexion, and 35 degrees 
of bilateral rotation.  A neurological examination revealed 
that straight leg raising was negative bilaterally, that knee 
and ankle jerks were 2+, and that a Babinski test was 
negative bilaterally.  The diagnosis was residuals of a 
discectomy at L4 and L5 in 1983 with probable left sciatica. 

VA outpatient treatment records dated from 1991 to 1993 were 
reviewed.  In an undated report, the veteran's lumbosacral 
spine demonstrated flexion of 60 degrees, extension of 20 
degrees, and lateral bending of 20 degrees.  Strength was 5/5 
in both lower extremities, and straight leg raising was 
negative bilaterally.  The diagnostic assessment was low back 
pain.  An entry dated in May 1992 notes the veteran's 
complaints of recurrent back pain with no lower extremity 
weakness or paresthesia.   A July 1993 report notes the 
veteran's complaints of low back pain with radiation to the 
right buttock and leg, with progressive worsening over the 
past four to six weeks.  However, an October 1993 report 
notes the veteran's complaints of non-radicular low back 
pain.

A May 1994 VA orthopedic examination report documents that 
the veteran was able to walk on his heels and toes and that 
he could squat a quarter of the way down, albeit with pain.  
Muscle spasms were present in the paravertebral muscles in 
the lumbar area.  Tenderness was elicited from L3 to S1.  
There were no postural abnormalities, although scoliosis was 
present in the thoracic and lumbar spine.  The veteran's 
lumbosacral spine demonstrated 80 degrees of flexion, as well 
as 30 degrees of extension, right and left lateral flexion, 
and bilateral rotation.  Mild to moderate pain was present 
with all movements.  Deep tendon reflexes were 2/2, and 
muscle strength was 5/5.  The examiner noted that the 
remainder of the neurological examination was normal, as 
straight leg raises were negative bilaterally.  X-rays from 
July 1993 revealed no significant abnormalities.  However, a 
CAT scan performed in October 1993 revealed bilateral facet 
hypertrophy producing bilateral neuroforaminal narrowing and 
mild spinal canal narrowing at L4 and L5, as well as a mild 
bulging disc at the L5-S1 level.  The examiner diagnosed the 
veteran with status post laminectomy with residuals and 
limitation of motion. 

In an April 1995 letter, R.D., D.O., stated that he had been 
treating the veteran for low back pain since 1993.  Dr. R.D. 
explained that the veteran's symptoms involved recurrent back 
pain with associated paralumbar muscle spasms and occasional 
radiculopathy in the lower extremities.  According to Dr. 
R.D., the veteran had been able to manage and control his 
symptoms with various medications, exercises, and relaxation.  
He also noted that there were times in which bedrest was the 
only possible solution.  Nevertheless, Dr. R.D. indicated 
that the veteran had been successful in maintaining an active 
lifestyle despite his disability, but that he required 
flexible hours at work to maintain his lifestyle. 

At his November 1995 VA neurological examination, it was 
noted that the veteran stood with a stiff lower back.  
However, his gait, posture, propulsion, balance, and ability 
to walk on his heels and toes were normal.  He was able to 
bend forward from 9 to 70 degrees.  No limitation of motion 
was noted in either lower extremity.  Active movement against 
resistance was normal in all four extremities.  Position 
sense and pain sensation were normal in both feet.  Patellar 
reflexes were 2+ bilaterally, and Achilles reflexes were 
hypoactive to 1+ bilaterally.  An August 1995 radiology 
report notes a diagnostic impression of severe degenerative 
disc disease at L4-5. 

The veteran was afforded additional orthopedic and 
neurological examinations by VA in October 1996.  At his 
orthopedic examination, the veteran reported low back pain 
with radiation into both legs, with the left worse than the 
right.  It was noted that the veteran did not use a cane but 
wore a Velcro belt for back support.  On physical 
examination, the veteran's lumbosacral spine revealed 50 
degrees of flexion and only 10 degrees of extension, lateral 
bending, and rotation.  It was noted that the veteran could 
rise onto his heels and toes.  The diagnosis was residuals, 
postoperative, lumbar laminectomy, with degenerative disk 
disease at L4-5.  

At his neurological examination, it was noted that the 
veteran had a series of three epidural injections during the 
past year for back pain, which helped for about seven months.  
The veteran reported constant low back pain, with constant 
radiation down the right leg and occasional radiation down 
the left leg.  He described the pain as a burning sensation, 
with muscle cramps in his legs.  He reported the onset of 
severe pain in his back, hips, and legs with walking over a 
mile.  He also reported constant numbness in his legs and 
feet.  The examiner noted that a neurological examination was 
within normal limits except for hypesthesia of the left toes, 
the distal quarter of the sole of the left foot, the entire 
top of the left foot, and the dorsal aspect of the left foot.  
There was also hypesthesias of all right toes and the distal 
quarter of the right foot.  The diagnoses included 
"residual, back injury, postsurgical sequelae, discectomy 
L4-5 for foraminal narrowing/radiculopathy and sensory 
changes in the feet."  

When examined by VA in July 1997, the veteran reported that 
his symptoms had been approximately the same since his last 
examination except for increased pain in the left buttock and 
left leg.  He reported that the radiating symptoms in his 
left leg would occur approximately once or twice a month and 
would last approximately two to three hours.  However, the 
veteran denied loss of feeling in his legs.  A neurological 
examination revealed that the veteran stood with difficulty 
due to low back discomfort.  However, his gait, posture, 
propulsion, balance, and ability to walk on his heels and 
toes were normal.  Active movement strength against 
resistance was normal in both lower extremities.  Hypesthesia 
was present in both lower extremities from the hips down.  
Patellar and Achilles reflexes were 2+ bilaterally.  The 
examiner concluded with a diagnosis of residual back injury, 
with discectomy at L4-5 with scarring and degenerative 
arthritis causing central canal stenosis and foraminal 
stenosis at the L4-5 level. 

At his February 2002 hearing, the veteran testified that that 
he suffered from low back pain with radiating symptoms down 
both lower extremities.  He explained that he had difficulty 
sitting, cutting the grass, and holding his kids.  He 
reported that was still in the Army Reserves and taught ROTC.  
He admitted that his back demonstrated good range of motion 
and that he could occasionally flex forward to 90 degrees.  

When examined by VA in February 2004, the veteran reported 
constant mild low back pain with occasional attacks of 
moderately severe low back pain.  He explained that these 
attacks occurred twice a month, during which he would often 
"take time off work, take a hot shower, or lay down."  
Later, however, he explained that he did not take days off 
work but would leave work early at least twice a month 
because of low back pain.  A physical examination revealed 
flexion limited to 60 degrees with the onset of pain at 15 
degrees; however, all other movements were full and without 
pain.  There also was no increased low back pain with toe or 
heel walking, straight leg raising to 80 degrees in the 
sitting position, or on percussion of the lumbosacral spine.  
On neurological examination, Romberg testing was negative, 
deep tendon reflexes were 2+ throughout except for an absent 
left ankle reflex, toes were downgoing on Babinski's test, 
and motor strength was 5/5 in both lower extremities.  The 
veteran was able to balance on either foot.  Sensory was 
intact distally in the lower extremities to 2-point 
discrimination, vibration, and position, except that 2-point 
discrimination was slightly decreased in the left foot 
medially and laterally.  

Based on these findings, the examiner diagnosed the veteran 
with degenerative disc disease, status post cervical and 
lumbar laminectomies.  The examiner concluded that the 
veteran had mild mechanical and neurological signs and 
symptoms referable to the lumbosacral spine.  The examiner 
pointed out that there was no evidence of any sciatica, but 
that increased low back pain was present with forward 
flexion.  The examiner also noted that there was slight 
residual evidence of the left L5-S1 neuropathy that had 
existed prior to the excision of the HNP at L4-5, including 
loss of left ankle reflex and slight reduction of 2-point 
discrimination in the left foot.  The examiner characterized 
the veteran as only mildly disabled due to low back pain, 
which interfered with his workday about twice a month.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).  

1.  Prior to September 23, 2002

For the period of the claim prior to September 23, 2002, the 
date on which the first regulatory amendment took effect, the 
veteran's disability due to postoperative lumbar laminectomy 
was evaluated as 20 percent disabling under DC 5293.  This 
code provision provides a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks; a 40 
percent evaluation for recurring attacks of severe 
intervertebral disc syndrome with intermittent relief; and a 
60 percent evaluation for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

In addition, at the time the veteran filed his claim 
limitation of motion of the lumbar spine was evaluated under 
DC 5292, which provided a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  

The Board notes that VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain and/or weakness, to the extent 
that any such symptoms are supported by adequate pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  Functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  To determine the factors 
causing disability of the joints, inquiry must be directed 
toward, inter alia, "[p]ain on movement." 38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a back 
disability as is limitation of motion, because "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).

Applying DC 5293 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
low back disability.  In other words, the evidence does not 
show that the veteran's low back disability is manifested by 
severe intervertebral disc syndrome with intermittent relief, 
as required for a 40 percent rating.  

In this regard, a neurological examination in July 1992 
revealed that straight leg raising was negative bilaterally, 
that knee and ankle jerks were 2+, and that a Babinski test 
was negative bilaterally.  The May 1994 VA examination also 
revealed no significant neurological findings, as straight 
leg raising was negative bilaterally, deep tendon reflexes 
were 2/2, and muscle strength was 5/5.  A VA examiner in 
October 1996 also noted that a neurological examination was 
within normal limits except for some  hypesthesia in both 
feet.  The July 1997 VA examination report further noted that 
hypesthesia was present in both lower extremities; however, 
both patellar and Achilles reflexes were 2+ bilaterally.  
Lastly, the Board notes that the February 2004 VA examination 
report includes a medical opinion that the veteran had only 
mild neurological signs and symptoms referable to the 
lumbosacral spine.  In light of these findings, the Board can 
only conclude that the veteran's neurological symptoms are 
consistent with no more than moderate intervertebral disc 
syndrome, for which a 20 percent rating is warranted under DC 
5293.  

In addition, the facts of this case show that the veteran's 
low back disability is manifested by no more than moderate 
limitation of motion, for which a 20 percent evaluation is 
assigned, even with consideration of the veteran's complaints 
of pain.  38 C.F.R. § 4.71a, DC 5292.  The Board observes 
that the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, the Schedule for 
Rating Disabilities provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
Schedule for Rating Disabilities effective September 26, 
2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 2003).  

A review of the evidence shows that the veteran's lumbosacral 
spine has demonstrated flexion between 50 and 80 degrees, 
extension between 10 and 30 degrees, lateral flexion between 
10 and 30 degrees, and bilateral rotation between 10 and 35 
degrees.  These findings are analogous to either slight or 
moderate limitation of motion of the lumbar spine.  Thus, 
with consideration of the veteran's complaints of pain, the 
Board finds that the veteran's lumbar spine is manifested by 
moderate limitation of motion under DC 5292, for which a 20 
percent evaluation is assigned.  38 C.F.R. §§  4.40, 4.45, 
4.59.

Thus, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
low back disability for the period prior to September 23, 
2002. 

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R.  § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence in this case 
does not establish the occurrence of incapacitating episodes, 
as defined by Note 1 to DC 5293.  The Board has considered 
Dr. R.D.'s statement in 1995 that there were times in which 
bedrest was the only possible solution for the veteran's back 
pain.  The February 2004 VA examination report also notes the 
veteran's complaints involving flare-ups of low back pain in 
which he would often "take time off work, take a hot shower, 
or lay down."  However, nowhere does the record indicate 
that bed rest had been prescribed by a physician.  The Board 
also notes that the veteran rarely misses days from work, 
which is inconsistent with a finding that he has 
incapacitating episodes for at least four weeks during a 12-
month period.  As such, the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased evaluation based upon 
incapacitating episodes.

However, under this revised version of DC 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's low 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  

The Board notes that orthopedic manifestations are to be 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  As 
previously discussed, the Board finds that the veteran's low 
back disability is manifested by moderate limitation of 
motion of the lumber spine under DC 5292, for which a 20 
percent rating is assigned.  

As to the determination of an appropriate evaluation for the 
veteran's neurological manifestations, the Board finds that 
the veteran's low back disability is manifested by mild 
incomplete paralysis of the sciatic nerve under DC 8520.  As 
noted above, the February 2004 VA examination report includes 
a medical opinion that the veteran had only mild neurological 
signs and symptoms referable to his lumbosacral spine.  This 
opinion is consistent with the clinical findings of record, 
which show no significant neurological findings except for 
some hypesthesia in both feet.  The Board thus concludes that 
the veteran's low back disability is manifested by no more 
than mild incomplete paralysis of the sciatic nerve under DC 
8520.  Thus, a 10 percent disability rating is warranted for 
neurological manifestations of the veteran's low back 
disability.  See 38 C.F.R. § 4.31 (2005). 

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 20 percent rating for the 
veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a "raw" combined 
rating of 28 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The veteran's 
raw 28 percent evaluation thus becomes a combined rating of 
30 percent.  38 C.F.R. § 4.25.

Thus, the evidence supports a 30 percent rating for the 
veteran's postoperative lumbar laminectomy for the period 
since September 23, 2002.  

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.  

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating intervertebral disc 
syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability rating in excess of 20 percent for the veteran's 
low back disability.  As noted above, a disability rating 
greater than 20 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  As 
previously discussed, however, the veteran's thoracolumbar 
spine has consistently demonstrated flexion greater than 50 
degrees, as well as motion in every direction, thereby 
precluding a findings of ankylosis.  These findings are 
consistent with a 20 percent evaluation for the veteran's 
orthopedic manifestations.  

In addition, for the period from September 26, 2003, the 
Board has already evaluated the veteran's neurological 
manifestations as 10 percent disabling under DC 8520.  Since 
the evidence does not support a disability rating in excess 
of 10 percent for his neurological manifestations, or a 
disability rating in excess of 20 percent for his orthopedic 
manifestations, the veteran's combined disability rating can 
be no higher than 30 percent.  See 38 C.F.R. § 4.25.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for the veteran's service-connected status 
postoperative lumbar laminectomy for the period prior to 
September 23, 2002.  However, by combining his orthopedic and 
neurological manifestations, the evidence supports a 30 
percent rating for this disability since September 23, 2002.

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected low back disability has caused marked 
interference with employment or has required 
hospitalizations.  The record shows that the veteran is a 
lawyer and currently works as an administrator.  The February 
2004 VA examination report notes that the veteran's back pain 
interferes with his workday about twice a month, which is not 
considered marked impairment with employment.  Although this 
disability may impact his ability to work, such impairment 
has already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for depression is granted.

Service connection for multiple joint pain, to include as due 
to an undiagnosed illness, is denied.

A disability rating in excess of 20 percent for postoperative 
lumbar laminectomy is denied for the period prior to 
September 23, 2002. 

A 30 percent disability rating for postoperative lumbar 
laminectomy is granted from  September 23, 2002.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


